Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154494(70)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 154494
  v                                                                 COA: 325883
                                                                    Mackinac CC: 2012-003474-FH
  GARY MICHAEL TRAVER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee for a 30-day
  extension for the trial court to conduct an evidentiary hearing and provide written
  findings of facts, as directed by this Court in its December 15, 2017 order, is GRANTED.
  The written findings of fact shall be submitted to the Court on or before March 12, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 18, 2018

                                                                               Clerk